DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 49 and 52 are objected to because of the following informalities:  The recitations of “capable of” and “may be” are suggested to rephrase since they are not positive limitations.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43, 54 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5 and 15 of U.S. Patent No. 10,937,251. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4, 5 and 15 of U.S. Patent No. 10,937,251 cover and encompass the limitations of the respective claims 43, 54 and 55 of the instant application.  Moreover, because omission element(s) in the claims would make the claims in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim(s) in the U.S. Patent No. 10,937,251 to . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 43-47, 49-59 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 2017/0206474) in view of Larson (US 2014/0270335).
Regarding claims 43 and 55, McDonald teaches system and method for an electronic ticket (108) suitable for providing entry to an event, the electronic ticket being stored on a mobile user device (400), wherein the electronic ticket comprises a dynamic entry code (209) for the event such that the dynamic entry code is transitionable from an inoperable state (lock state) to a functional state (redeemable), whereby entry to the event is only possible when the dynamic entry code has been transitioned to the functional state; wherein, the dynamic entry code is a visual code (“swipe to redeem”) such that the inoperable state of the graphical image prohibits the visual image from being displayed by the mobile user device (fig. 7) and the functional state of the dynamic entry code permits the visual code to be displayed by the mobile user (fig. 8); wherein, at the time of purchase the electronic ticket is assigned to one or more of: a ticket holder’s name, a ticket holder’s telephone number, and a ticket holder’s device ID, such that, prior to allowing the dynamic entry code to be transitioned from the inoperable state to the functional state, one or more of the ticket holder’s name, the ticket holder’s telephone number, and the ticket holder’s device ID is checked to ensure a match with a name associated with the mobile user device, a telephone number of the 
McDonald further suggests that the visual code can be other indicia ([0075]) but fails to teach the dynamic entry code is visual code that is non-human readable code and at least a portion of the dynamic entry code in its functional stat is unavailable to a user and further limitations as claimed.
However, Larson teaches ticket (Disneyland ticket) comprising invisible code (dynamic entry code) embedded into the ticket, wherein the dynamic code is visual code which is non-readable by human ([0047] and [0058]) and the invisible code in its functional state is unavailable to a user (invisible code) and further limitations as claimed (fig. 1 and 15).
In view of Larson’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McDonald by incorporating the teaching of Larson in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of using an alternative and well-known code such as barcode (non-human readable code) for representing electronic ticket.
Regarding claims 44 and 56, McDonald as modified by Larson teaches all subject matter claimed as applied above.  Larson further teaches wherein the dynamic entry code is transitioned from the inoperable state to the functional state in response to the 
Regarding claims 45 and 57, McDonald as modified by Larson teaches all subject matter claimed as applied above.  Larson further teaches wherein the scanned code is a portion of the dynamic entry code ([0058]).
Regarding claims 46 and 58, McDonald as modified by Larson teaches all subject matter claimed as applied above.  McDonald further teaches wherein the ticket holder’s telephone number assigned to the electronic ticket must match the telephone number of the mobile user device in order to allow the dynamic entry code to transition from the inoperable state to the functional state (fig. 20, [0074], [0089] and [0165]).
Regarding claims 47 and 59, McDonald as modified by Larson teaches all subject matter claimed as applied above.  McDonald further teaches wherein the ticket holder’s telephone number assigned to the electronic tickets must match the telephone number of the mobile user device in order to allow the dynamic entry code to become stored on the mobile user device and further limitations as claimed ([0074], [0089]-[0091], [0097], [0100] and [0149]).
Regarding claims 49 and 61, McDonald as modified by Larson teaches all subject matter claimed as applied above.  McDonald further teaches the electronic ticket is capable of being marked as having been used (redeemed, fig. 9).
Regarding claim 50, McDonald as modified by Larson teaches all subject matter claimed as applied above.  Larson further teaches the visual code is a quick response (QR) code which is only displayed on a screen of the mobile user device when the QR code has been transitioned to the functional state ([0006] and [0047]).

Regarding claim 52, McDonald as modified by Larson teaches all subject matter claimed as applied above.  McDonald further teaches wherein, the dynamic entry code stored in the mobile user device may be altered prior to the dynamic entry code being transitioned from the inoperable to the functional state ([0068] and [0107]).
Regarding claim 53, McDonald as modified by Larson teaches all subject matter claimed as applied above.  Both McDonald and Larson further teaches wherein the dynamic entry code is a hidden key which uses a challenge response protocol, such that in use it is indicated whether the electronic ticket is in its inoperable or functional state without the dynamic entry code being displayed to the user (McDonald: [0130]. Larson: [0078] and [0087]).
Regarding claim 54, McDonald as modified by Larson teaches all subject matter claimed as applied above.  McDonald further teaches wherein the activator that causes the dynamic entry code to transition from the inoperable state to the functional state is under the control of the event staff (fig. 4).
Claim 48 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald as modified by Larson as applied to claim 6 above, and further in view of Wadley (US 2016/0364590, art of record).
Regarding claims 48 and 60, McDonald as modified by Larson teaches all subject matter claimed as applied above.  McDonald further teaches the dynamic entry 
However, Wadley teaches a mobile device (smartphone) unlocks and displays a digital ticket QR code on the mobile device if a user credibility rating (user’s unique account) ([0055] and [0056]).
In view of Wadley’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McDonald and Larson by incorporating the teaching of Wadley in order to arrive at the claimed invention.  Such modification would not involve any inventive features since it is just a matter of using an alternative and well-known method for activating the electronic ticket.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu (US 2003/0066883) and Terrell (GB 2460240A) are cited because it is related to system and method for electronic ticket displaying on a mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/Primary Examiner, Art Unit 2887